Citation Nr: 0840498	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  06-26 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for impotence, as secondary 
to service-connected diabetes mellitus, Type II (DM).  
  

REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 


INTRODUCTION

The veteran served on active duty from October 1970 to April 
1972. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the above claim. 

In August 2005, the veteran filed a claim seeking for service 
connection for carpal tunnel syndrome and high cholesterol.  
To date, VA has not adjudicated these issues and they are 
referred to the RO for appropriate action.

When this claim was originally before the Board in April 
2008, it was remanded for further development.  


FINDINGS OF FACT

1.  Service connection is in effect for DM.

2.  The preponderance of the medical evidence shows that the 
veteran's impotence was not present in service, or for many 
years thereafter, and is not related to service or to an 
incident of service origin, including his service-connected 
DM.


CONCLUSION OF LAW

The criteria for service connection for impotence, including 
as secondary to service-connected DM, have not been met.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b) (2008).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 
1369 (Fed. Cir., 2004).  An RO letter dated in September 2005 
informed the veteran of all three elements required by 
38 C.F.R. § 3.159(b) as stated above.  In light of the denial 
of the veteran's claim for service connection, no disability 
rating or effective date can be assigned, so there can be no 
possibility of prejudice to the veteran under the holding in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

As to the duty to assist, the RO has obtained the veteran's 
service medical records, VA treatment records, and provided 
him with a VA examination.  There is no indication from the 
claims file that the veteran has sought private treatment for 
his impotence, and accordingly, no such records could be 
obtained.  The duty to assist has therefore been satisfied 
and there is no reasonable possibility that any further 
assistance to the veteran by VA would be capable of 
substantiating his claim.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Because VA's duties to notify and assist have been 
met, there is no prejudice to the veteran in adjudicating 
this appeal.

II.  Service Connection

The veteran essentially asserts that service connection is 
warranted for impotence because the condition either had its 
onset during service or is related to his service-connected 
DM.

Service connection may be established where a particular 
injury or disease resulting in disability was incurred in the 
line of duty in active military service or, if pre-existing 
such service, was aggravated during service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303(a) (2008).  In order to 
prevail on the issue of service connection on the merits, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in 
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A veteran may be granted service connection for any disease 
initially diagnosed after discharge, but only if all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Service connection may also be granted on a secondary basis, 
for a disability that is proximately due to, or the result 
of, a service-connected disorder.  Any increase in severity 
of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  38 
C.F.R. § 3.310 (2008).   

As the Board noted in its April 2008 remand, the record 
indicates that the veteran does in fact have an erectile 
dysfunction for which he has been prescribed Viagra.  As 
such, because it is undisputed that the veteran is service-
connected for DM and currently has an erectile dysfunction, 
the Board will focus on the evidence that pertains to whether 
his impotence is related to service or to a service-connected 
disability.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 
(Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  

In April 2008, the Board remanded the claim to afford the 
veteran a VA examination to determine whether it was at least 
as likely as that his impotence had its onset during service 
or was related to his service-connected DM.  

In compliance with the Board's remand instructions, in May 
2008, the veteran was afforded a formal VA examination.  At 
the outset of the examination report, the examiner indicated 
that he had reviewed the veteran's claims folder.  After 
discussing the veteran's pertinent history, the findings of 
his physical examination, and the results of diagnostic 
studies, the examiner stated that, insofar as the veteran's 
impotence did not have its onset until 2002, 30 years after 
separation from service, this condition had not been incurred 
during service.  He also provided the opinion that the 
veteran's impotence was "less likely than not" due to his 
diet controlled diabetes, which was under good control, and 
noted that the veteran had other risk factors for impotence, 
including depression, use of Zoloft, and a decreased desire 
for sex.  Because the assessment of the May 2008 VA examiner 
constitutes the only competent medical evidence addressing 
whether the veteran's impotence is related to service or to a 
service-connected disability, the Board finds that the 
preponderance of the evidence is against the claim and thus 
service connection for this disability must be denied.  

In reaching this determination, the Board does not question 
the sincerity of the veteran's conviction that his impotence 
is related to service or to his service-connected DM.  As a 
lay person, however, he is not competent to establish a 
medical diagnosis or show a medical etiology merely by his 
own assertions because such matters require medical 
expertise.  See 38 C.F.R. § 3.159(a)(1) (2008) (Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions); see also Duenas 
v. Principi, 18 Vet. App. 512, 520 (2004); see also Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Because the 
veteran is not professionally qualified to offer a diagnosis 
or suggest a possible medical etiology, the Board finds that 
the preponderance of the evidence is against the claim.  As 
such, the veteran's claim of service connection for impotence 
must be denied.  


ORDER

Service connection for impotence is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


